Title: To James Madison from Daniel Carroll Brent, 26 August 1807
From: Brent, Daniel Carroll
To: Madison, James



 Dr. Sir,
Washington, Augt. 26, 1807.


 No letters were received by the last mails that it is necessary to trouble you with.  Your packet, enclosing the Instructions and Certificate for Mr. Cock, is just received, and this Gentleman being still in Washington, I have delivered to him the Enclosures referred to.
The following is an Extract (and I have the Honor of submitting it for your Instructions in the Case) from a letter of Mr. Wagner, which I have just received.
"A proposal has been made to me to accept the superintendance of a considerable mass of Spanish Claims, which in case of success would be very advantageous.  Would Mr. Madison have any objection to your mentioning, whether the prospect has brightened, as far as regards them, since the Chain of my Information was broken in March last?  Will you do me the favor of asking him?".  
I have the Honor to be, with perfect Respect, D Sir, Your Obed: & faithful Servt.
Danl. Brent

